Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated February 18, 1982, which, after a hearing, found petitioner guilty of misconduct and/or incompetence and dismissed her from her employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. We find that there was substantial evidence to support the determination sustaining the charges against petitioner, and the punishment imposed was not so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Joshua v McGrath, 35 NY2d 886; Matter of Ramsey v New York City Tr. Auth., 50 AD2d 895, affd 40 NY2d 960). We have considered petitioner’s contention that she was denied the effective assistance of counsel at the trial board hearing and find it to be without merit. Mollen, P. J., Damiani, Thompson and Gulotta, JJ., concur.